 

Exhibit 10.1

 





THIRD AMENDMENT AGREEMENT

 

This Third Amendment Agreement, dated December 22, 2014 (this "Agreement"), is
made by and among Sentinel RE Investment Holdings LP, a Delaware limited
partnership (the “Investor”), Sentio Healthcare Properties, Inc., a corporation
organized under the laws of the State of Maryland (the “Company”), and Sentio
Healthcare Properties OP, L.P., a Delaware limited partnership (the
“Partnership,” and together with the Company, the “Sentio Parties”). The
Investor and the Sentio Parties are collectively referred to herein as the
“Parties,” and each a “Party.” Capitalized terms used but not defined herein
will have the meanings ascribed to such terms in the Purchase Agreement (defined
below).

 

WHEREAS, the Parties have entered into a Securities Purchase Agreement, dated as
of February 10, 2013, as amended or waived by that certain Waiver Agreement
dated August 28, 2013 (as amended), that certain Waiver Agreement dated November
12, 2013 (as amended), that certain Amendment Agreement dated February 10, 2014,
that certain Second Amendment Agreement dated April 8, 2014, that certain Waiver
Agreement dated August 6, 2014, and that certain Waiver Agreement dated November
13, 2014 (collectively, the “Purchase Agreement”);

 

WHEREAS, the Company’s board of directors has authorized the Company to
originate and fund non-recourse loans to third-party borrowers for the
development, construction and leasing of health care properties (each a
“Construction Loan”);

 

WHEREAS, the Sentio Parties have requested that the Investor amend certain
provisions of the Purchase Agreement to provide for the financing of the
Construction Loans by the Investor;

 

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

1. Agreements; Waivers.

 

(a) Pursuant to Section 9.3 of the Purchase Agreement, the Parties hereby agree
that Section 1.1 of the Purchase Agreement shall be amended and restated in its
entirety as follows:

 

Section 1.1. Purchase and Sale of Securities. Upon the terms and subject to the
conditions of this Agreement, during the Put Period and during the Extension
Period, the Company, in its discretion, may issue and sell to the Investor
$100,000 in aggregate liquidation preference amount of Series C Preferred Shares
(the “Preferred Share Put Right”), and the Partnership, in its discretion, may
issue and sell to the Investor $149,900,000 in aggregate liquidation preference
amount of Series B Convertible Preferred Units (the “Preferred Unit Put Right,”
and together with the Preferred Share Put Right, the “Aggregate Put Right”) by
the delivery to the Investor of separate Put Exercise Notices (as provided in
Article II hereof) (i) if during the Put Period, up to six (6) times per year
for a yearly aggregate of up to $75,000,000 per year in Exercised Put Amounts or
(ii) if during the Extension Period, up to six (6) times per year for a yearly
aggregate of up to the Remaining Put Amount. Upon issuance in accordance with
the terms of this Agreement, each of the Series A Preferred Shares will be duly
authorized, validly issued, fully paid and non-assessable.



(b) Pursuant to Section 9.3 of the Purchase Agreement, the Parties hereby agree
that Article 2 of the Purchase Agreement shall be amended and restated in its
entirety as follows:

 



 

 

 

Section 2.1. Put Exercise Notices.

 

(a) Commencing on the thirtieth day following the Effective Date, the Sentio
Parties may, from time to time in their sole discretion, provide to the Investor
a Put Exercise Notice, substantially in the form attached hereto as Exhibit E
for a Put Exercise in connection with a proposed investment opportunity (an
“Ordinary Put Exercise Notice”). In addition, the Sentio Parties may, from time
to time in their sole discretion, provide to the Investor a Put Exercise Notice,
substantially in the form attached hereto as Exhibit E-2 for a Put Exercise in
connection with a Construction Loan (a “Construction Loan Put Exercise Notice,”
and collectively with any Ordinary Put Exercise Notices, a “Put Exercise
Notice”). Each Put Exercise Notice must:

 

(i) be delivered to the Investor not later than 9:30 a.m. (Eastern Standard
time) at least fifteen (15) Business Days prior to the Closing Date specified in
the Put Exercise Notice;

 

(ii) identify the proposed investment opportunity and specify the criteria
supporting the Sentio Parties’ conclusion that such investment opportunity is a
Qualifying Acquisition (in the case of an Ordinary Put Exercise Notice), or
identify the proposed Construction Loan and specify the material terms of the
Construction Loan (in the case of a Construction Loan Put Exercise Notice);

 

(iii) specify the Put Exercise Amount and, in the case of a Construction Loan
Put Exercise Notice, the Draw Schedule related to the Put Exercise Amount; and

 

(iv) designate the Closing Date.

 

The date on which the Sentio Parties deliver any Put Exercise Notice in
accordance with this Section 2.1 hereinafter will be referred to as a “Put
Exercise Date.”

 

(b) In the case of an Ordinary Put Exercise Notice, no later than three (3)
Business Days from the Put Exercise Date, the Investor will notify the Sentio
Parties of whether (i) the proposed investment opportunity is an Approved
Acquisition; (ii) the Investor is exercising a Strike with respect to such
proposed investment opportunity; or (iii) the Investor disputes the Sentio
Parties’ conclusion that the proposed investment opportunity is a Qualifying
Acquisition. In the case of the Construction Loan Put Exercise Notice, no later
than three (3) Business Days from the Put Exercise Date, the Investor will
notify the Sentio Parties of whether the Investor approves the Construction Loan
Put Exercise Notice.

 



 

 

 

(c) At any time prior to the Closing Date set forth in a Put Exercise Notice,
but no later than three (3) Business Days prior to the Closing Date set forth in
such Put Exercise Notice, the Sentio Parties may (i) notify the Investor that
the Sentio Parties are terminating the Put Exercise Notice, in which case such
Put Exercise Notice will expire without further effect, or (ii) amend such Put
Exercise Notice (an “Amended Put Exercise Notice”) and deliver such Amended Put
Exercise Notice to Investor. If the Amended Put Exercise Notice relates to an
Ordinary Put Exercise Notice, no later than three (3) Business Days after
Investor’s receipt of the Amended Put Exercise Notice, the Investor will notify
the Sentio Parties of whether (x) the proposed investment opportunity is an
Approved Acquisition; (y) the Investor is exercising a Strike with respect to
such proposed investment opportunity; or (z) the Investor disputes the Sentio
Parties’ conclusion that the proposed investment opportunity is a Qualifying
Acquisition. If the Amended Put Exercise Notice relates to a Construction Loan
Put Exercise Notice, no later than three (3) Business Days after Investor’s
receipt of the Amended Put Exercise Notice, the Investor will notify the Sentio
Parties of whether the Investor approves the Construction Loan Put Exercise
Notice as amended. In addition, with respect to a Construction Loan Put Exercise
Notice, no later than ten (10) Business Days prior to a scheduled draw set forth
in the Draw Schedule provided in the Construction Loan Put Exercise Notice, the
Sentio Parties may amend the Construction Loan Put Exercise Notice to adjust the
amount of a scheduled draw by no more than 10% with no further Investor approval
required.

 

(d) If the proposed investment opportunity described in an Ordinary Put Exercise
Notice (or Amended Put Exercise Notice, as applicable) is an Approved
Acquisition, then upon the terms and subject to the conditions of this
Agreement, the Investor is obligated to accept such Put Exercise Notice (or
Amended Put Exercise Notice, as applicable) prepared and delivered in accordance
with the provisions of this Agreement, and to purchase from the Sentio Parties
the Securities issuable pursuant to and as set forth in such Ordinary Put
Exercise Notice (or Amended Put Exercise Notice, as applicable). If the
Construction Loan Put Exercise Notice (or Amended Put Exercise Notice, as
applicable) is approved by the Investor, then upon the terms and subject to the
conditions of this Agreement, the Investor is obligated to accept such
Construction Loan Put Exercise Notice (or Amended Put Exercise Notice, as
applicable) prepared and delivered in accordance with the provisions of this
Agreement, and to purchase or commit to purchase the Securities issuable
pursuant to and as set forth in the Construction Loan Put Exercise Notice (or
Amended Put Exercise Notice, as applicable). For the avoidance of doubt, the
commitment by the Investor of the Put Exercise Amount pursuant to a Construction
Loan Put Exercise Notice (or Amended Put Exercise Notice, as applicable) shall
be deemed to have occurred immediately upon the Investor’s acceptance of such
Construction Loan Put Exercise Notice (or Amended Put Exercise Notice, as
applicable).

 



 

 

 

(e) If the Investor exercises a Strike with respect to a proposed investment
opportunity described in an Ordinary Put Exercise Notice (or Amended Put
Exercise Notice, as applicable) then the Investor is not obligated to accept
such Ordinary Put Exercise Notice (or Amended Put Exercise Notice, as
applicable) and, subject to the provisions of Section 7.1(e), such Ordinary Put
Exercise Notice (or Amended Put Exercise Notice, as applicable) will expire
without further effect.

 

(f) If the Investor disputes the Sentio Parties’ conclusion that the proposed
investment opportunity described in an Ordinary Put Exercise Notice (or Amended
Put Exercise Notice, as applicable) is a Qualifying Acquisition, or if the
Investor declines to approve the Construction Loan Put Exercise Notice (or
Amended Put Exercise Notice, as applicable), then the Sentio Parties will
negotiate with the Investor in good faith to determine the changes necessary to
make the proposed investment opportunity a Qualifying Acquisition, or to secure
Investor approval of the Construction Loan Put Exercise Notice, as applicable,
and thereafter the Sentio Parties will resubmit a Put Exercise Notice as
described in Section 2.1(a) hereof.

 

(g) On the Business Day that is two (2) years from the Effective Date (the
“Second Anniversary”), if the aggregate Exercised Put Amount during the period
from June 18, 2014 to the Second Anniversary (excluding, solely for the purpose
of this section, any Exercised Put Amounts related to the SLR Boston Acquisition
Proposal and/or the tender offer by the Company, but including any other
Exercised Put Amounts closed after the First Anniversary and on or before June
18, 2014) is less than $35,000,000, the Partnership will pay to the Investor a
premium equal to 5% of the difference between (i) $35,000,000 and (ii) the
aggregate Exercised Put Amount during the period from June 18, 2014 to the
Second Anniversary. Notwithstanding the foregoing, no such premium will be paid
if the Investor exercised more than one Strike during the period from June 18,
2014 to the Second Anniversary.

 

(h) On the Business Day that is three (3) years from the Effective Date (the
“Third Anniversary”), if the aggregate Exercised Put Amount during the period
from the Second Anniversary to the Third Anniversary is less than $50,000,000,
the Partnership will pay to the Investor a premium equal to 5% of the difference
between (i) the lesser of (A) $50,000,000 and (B) the Remaining Put Amount, and
(ii) the aggregate Exercised Put Amount during the period from the Second
Anniversary to the Third Anniversary. Notwithstanding the foregoing, no such
premium will be paid if the Investor exercised more than one Strike during the
period from the Second Anniversary to the Third Anniversary.

 

(i) Notwithstanding Section 1.1 hereof, the Preferred Unit Put Right shall be
increased by $8,726,000 to reflect the Exercised Put Amount funded by the
Investor in connection with the tender offer by the Company for shares of the
common stock of the Company.

 



 

 

 

Section 2.2. Securities Calculation. At each Closing the Partnership will issue
to the Investor that number of Series B Convertible Preferred Units equal to the
quotient of: (i) the Exercised Put Amount received by the Partnership, or, in
the case of a Construction Loan Put Exercise, committed to the Partnership by
the Investor, regardless of whether the Investor has funded the Exercised Put
Amount in full, divided by (ii) 100; except upon the first Closing, in which
case, the Company, against receipt of payment of $100,000 of the Exercised Put
Amount for such Closing, will issue to the Investor (subject to Section 5.14(f))
1,000 shares of Series C Preferred Stock, and the Partnership will issue to the
Investor that number of Series B Convertible Preferred Units equal to the
quotient of: (a) the balance of the Exercised Put Amount received by the
Partnership upon such Closing, divided by (b) 100.

 

Section 2.3. Reduction of Remaining Put Amount. Concurrently with each Closing,
the Remaining Put Amount under this Agreement will automatically (and without
the need for any amendment to this Agreement) be reduced, on a dollar-for-dollar
basis, by the total amount of the Exercised Put Amount received by the Sentio
Parties or committed by the Investor at such Closing.

 

Section 2.4. Closing. The payment against simultaneous delivery of, Securities
in respect of each Put Exercise will be consummated (each, a “Closing”) on the
Business Day set forth in such Put Exercise Notice with respect thereto, or on
such other date as the parties may agree in writing (each, a “Closing Date”).
Notwithstanding anything to the contrary in the immediately preceding sentence,
with respect to a Construction Loan Put Exercise, on a Closing, the Investor
will only advance to the Sentio Parties the amount indicated on the Draw
Schedule to be funded on Closing; thereafter, commencing on the first business
day of the second month following the Closing Date and with a frequency of every
other month thereafter, the Investor shall advance the additional amounts
indicated on the Draw Schedule to the designated account by wire transfer
without any further action by either Party; provided that in the event of a
Liquidation Event (as defined in the Investor Rights Agreement), the Investor
shall immediately advance to the Sentio Parties all amounts committed as of the
Closing Date but not yet funded. At each Closing, the Company or the
Partnership, as applicable, will deliver to the Investor one or more
certificates, in form and substance reasonably satisfactory to the Investor,
evidencing the Securities (possessing those rights, preferences, privileges and
restrictions as set forth in the organizational and other documents of the
Sentio Parties that govern such Securities), as calculated in accordance with
Section 2.2, against simultaneous funding of the applicable Exercised Put Amount
to the Company’s and/or the Partnership’s, as applicable, designated account by
wire transfer of immediately available funds, or commitment thereof. For the
avoidance of doubt, in the case of a Construction Loan Put Exercise, the Company
or the Partnership, as applicable, shall deliver the Securities (as calculated
in accordance with Section 2.2 based on the Investor’s commitment amount
(regardless of the cash amount actually received by the Sentio Parties)) to the
Investor on the Closing Date set forth in the Put Exercise Notice in connection
therewith.

 



 

 



 

(c) Pursuant to Section 9.3 of the Purchase Agreement, the Parties hereby agree
that Section 5.11 of the Purchase Agreement shall be amended and restated in its
entirety as follows:

 

Section 5.11. Use of Proceeds. The gross proceeds received from the Investor
from the sale of the Securities will be used by the Company and/or the
Partnership to acquire the Approved Acquisition specified in the Put Exercise
Notice related to such Closing, to fund the Construction Loan specified in the
Construction Loan Put Exercise Notice related to such Closing, or for such other
purpose as the Investor may approve in writing. The Parties acknowledge that the
minimum denomination of $100,000 applicable to each Put Exercise Notice may
result in de minimis amounts of unallocated proceeds upon each Closing.

 

(d) Pursuant to Section 9.3 of the Purchase Agreement, the Parties hereby agree
that Section 6.3(e) of the Purchase Agreement shall be amended and restated in
its entirety as follows:

 

(e) No Material Changes to Approved Acquisitions or Tender Offers. There shall
have been no material changes to the terms of the Approved Acquisition or the
terms of the Construction Loan, as applicable, as described in the Put Exercise
Notice (or Amended Put Exercise Notice, as applicable) between the date approved
by the Investor and the Closing Date.

 

(e) Pursuant to Section 9.3 of the Purchase Agreement, the Parties hereby agree
that Section 7.1(d) of the Purchase Agreement shall be amended and restated in
its entirety as follows:

 

(d) Unless earlier terminated as provided hereunder, the Investor, at the
Investor’s discretion, may, by providing written notice to the Sentio Parties a
minimum of 90 days prior to the expiration of the Put Period, extend the term of
this Agreement for an additional period that will terminate, solely with respect
to the rights of the Sentio Parties to deliver a Put Exercise Notice,
automatically on the earlier of (i) March 1, 2016 and (ii) the date that the
Remaining Put Amount equals zero dollars (the “Extension Period”).
Notwithstanding the foregoing, if the Investor has approved a Construction Loan
Put Exercise Notice with a Draw Schedule that extends beyond the Extension
Period, this Agreement shall continue, solely with respect to the obligation of
the Investor to continue funding the Construction Loan Put Exercise Amount and
any rights and obligations of the Parties with respect thereto, beyond the
Extension Period and shall terminate automatically on the date the unfunded
Construction Loan Put Exercise Amount equals zero dollars (the “Construction
Loan Extension Period”).

 

(f) Pursuant to Section 9.3 of the Purchase Agreement, the Parties hereby agree
that Section 5.15(e) of the Purchase Agreement shall be amended and restated in
its entirety as follows:

 



 

 

 

(e) Except as set forth in this Section 5:15(e), the Board shall not (i)
authorize, adopt, approve, recommend or declare advisable, or propose to
authorize, adopt, approve, recommend or declare advisable (publicly or
otherwise), an Acquisition Proposal, or (ii) cause or permit any of the the
Sentio Parties to enter into any Alternative Acquisition Agreement.
Notwithstanding anything to the contrary set forth in this Agreement, prior to
the thirtieth day following the Effective Date, the Board may, if any of the
Sentio Parties receives an Acquisition Proposal that the Board determines in
good faith (after consultation with its financial advisor and outside legal
counsel) constitutes a Superior Proposal, approve, recommend or declare
advisable, and authorize any of the Sentio Parties to enter into an Alternative
Acquisition Agreement with respect to, such Superior Proposal and terminate this
Agreement pursuant to Section 7.1(a)(iii) if:

 

(i) the Board determines in good faith, after consultation with outside legal
counsel, that failure to do so would be expected to be inconsistent with the
directors’ duties under applicable Law and the Sentio Parties shall have
complied with all of its obligations under this Section 5.15;

 

(ii) the Company and/or the Partnership shall have provided prior written notice
to the Investor, at least five days in advance, that it intends to terminate
this Agreement pursuant to Section 7.1(a)(iii), which notice shall specify the
basis for the termination and the material terms of such Superior Proposal;

 

(iii) after providing such notice and prior to terminating this Agreement
pursuant to Section 7.1(a)(iii), the Company and/or the Partnership shall have,
and shall have caused their Representatives to, negotiate with the Investor in
good faith during such five day period (to the extent Investor desires to
negotiate) to make such adjustments in the terms and conditions of this
Agreement as would permit the Board not to terminate this Agreement pursuant to
Section 7.1(a)(iii); and

 

(iv) the Board shall have considered in good faith any changes to this Agreement
offered in writing by Investor no later than 5:00 p.m., New York City time, on
the fifth day of such five day period and shall have determined that such
Superior Proposal would continue to constitute a Superior Proposal if such
changes offered in writing by Investor were to be given effect; provided that,
in the event of any material revisions to the Acquisition Proposal that the
Board has determined to be a Superior Proposal, the Company and/or the
Partnership shall be required to deliver a new written notice to Investor in
respect of such modified Acquisition Proposal and to again comply with the
requirements of this Section 5.15(e) with respect to such new written notice,
except that references to the five day period in clause (iii) shall be deemed
references to a forty-eight (48) hour period.

 

For the avoidance of doubt, the first sentence of this Section 5.15(e) shall
apply for the period from the date hereof to the earlier of (A) March 1, 2016
and (B) the date on which the Company or the Partnership, as applicable, has
issued to the Investor $100,000 in aggregate liquidation preference amount of
Series C Preferred Shares and $149,900,000 in aggregate liquidation preference
amount of Series B Convertible Preferred Units, and for such period the first
sentence of this Section 5.15(e) governs the Company’s ability to pursue the
sale of the assets or equity of the Partnership and the Company notwithstanding
anything to the contrary in the Partnership Agreement or in the Investor Rights
Agreement.

 



 

 

 

(h) Pursuant to Section 9.3 of the Purchase Agreement, the Parties hereby agree
that the definitions of the following terms in Annex A to the Purchase Agreement
shall be amended or added to Annex A as appropriate:

 

“Construction Loan Put Exercise Notice” will have the meaning assigned to such
term in Section 2.1(a) hereof.

 

“Construction Loan Put Exercise” will mean the transaction contemplated under
Sections 2.1 through 2.4 hereof with respect to the funding of a Construction
Loan investment.

 

“Construction Loan Extension Period” will have the meaning assigned to such term
in Section 7.1(d) hereof.

 

“Draw Schedule” will mean the schedule included as Appendix B to the
Construction Loan Put Exercise Notice which provides the dates and amounts of
the Put Exercise Amount for a Construction Loan Put Exercise that the Investor
will fund, and shall provide for funding by the Investor no more frequently than
once every other month.

 

“Exercised Put Amount” will mean, (i) with respect to any Closing, the actual
liquidation preference amount of Securities issued and sold to the Investor at
such Closing, and (ii) with respect to a given period of time, the aggregate of
the actual liquidation preference amounts of Securities issued and sold to the
Investor at Closings occurring during such period of time. The Parties
acknowledge and agree that with respect to a Construction Loan Put Exercise, the
Exercised Put Amount shall be the full amount committed to be funded by the
Investor notwithstanding the fact that the Investor shall fund its commitment in
installments.

 

“Ordinary Put Exercise” will mean the transaction contemplated under Section 2.1
through 2.4 hereof with respect to the funding of a proposed investment
opportunity.

 

(i) Pursuant to Section 9.3 of the Purchase Agreement, the Parties hereby agree
that Exhibit E-2 to this Agreement supersedes and replaces Exhibit E-2 as
included in the Purchase Agreement pursuant to the Second Amendment Agreement
dated April 8, 2014.

 

2. Limited Effect; No Modifications. This Agreement is effective as of the date
first set forth above. The amendments set forth above shall be limited precisely
as written and relate solely to the provisions of the Purchase Agreement in the
manner and to the extent described above, and nothing in this Agreement shall be
deemed to constitute a waiver of compliance by any of the Parties with respect
to any other term, provision or condition of the Purchase Agreement or any
Related Document, or any other instrument or agreement referred to therein.
Except as expressly set forth herein, nothing contained in this Agreement will
be deemed or construed to amend, supplement or modify the Purchase Agreement or
otherwise affect the rights and obligations of any party thereto, all of which
remain in full force and effect.

 



 

 

 

3. Miscellaneous.

 

(a) This Agreement is governed by, and construed in accordance with, the
internal procedural and substantive laws of the State of New York, without
giving effect to the choice of law provisions of such state that would cause the
application of the laws of any other jurisdiction.

 

(b) This Agreement shall inure to the benefit of and be binding upon each of the
Parties and each of their respective successors and assigns in each case
permitted under Section 9.7 of the Purchase Agreement.

 

(c) The headings in this Agreement are for convenience only and will not
constitute a part of this Agreement for any other purpose and will not be deemed
to limit or affect any of the provisions hereof or of the Purchase Agreement.

 

(d) This Agreement may be executed in counterparts (including by facsimile or
other electronic transmission), all of which will be considered one and the same
agreement and will become effective when one or more counterparts have been
signed by each of the parties and delivered to the other parties (including by
facsimile or other electronic transmission).

 

(e) This Agreement, together with the Purchase Agreement and the Related
Documents, represents the entire agreement of the parties with respect to the
subject matter hereof, and there are no promises, undertakings, representations
or warranties by either party relative to subject matter hereof not expressly
set forth herein or therein.

 

[Signature page follows]

 



 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
written above.

 



  Sentio Healthcare Properties, Inc.       By: /s/ John Mark Ramsey   Name: John
Mark Ramsey   Title: President and Chief Executive Officer      

 

 

  Sentio Healthcare Properties OP, L.P.         By: Sentio Healthcare
Properties, Inc.,     its general partner           By: /s/ John Mark Ramsey    
Name: John Mark Ramsey     Title: President and Chief Executive Officer        

 

 

 

 



 

 

  Sentinel RE Investment Holdings LP             By: Sentinel RE Investment
Holdings GP,     as general partner                 By: Billy Butcher     Name:
Billy Butcher     Title: Vice President        

 

 

 

 



Exhibit E-2

 

CONSTRUCTION LOAN

PUT EXERCISE NOTICE

OF

SENTIO HEALTHCARE PROPERTIES, INC.

AND

SENTIO HEALTHCARE PROPERTIES OP, L.P.

 

Pursuant to Section 2.1 of the Securities Purchase Agreement, dated as of
February 10, 2013, as amended (the “Agreement”), by and among Sentio Healthcare
Properties, Inc. (the “Company”), Sentio Healthcare Properties OP, L.P. (the
“Partnership” and, together with the Company, the “Sentio Parties”) and Sentinel
RE Investment Holdings LP (the “Investor”), the undersigned, [name of officer],
being the [title] of the Company, on behalf of the Company and the Partnership,
for itself and as the general partner of the Partnership, respectively, hereby
deliver to the Investor this Put Exercise Notice. Capitalized terms not
otherwise defined herein shall have the meanings set forth in the Agreement.

 

The Sentio Parties are proposing to originate and fund a Construction Loan, the
terms of which are described in Appendix A to this Put Exercise Notice. The Put
Exercise Amount is [_______] Series B Convertible Preferred Units for a total of
$[________]. The Closing Date for this Put Exercise is __________, 20__ [at
least [15] Business Days after the delivery of this Notice]. The Investor is
requested to fund the Put Exercise Amount on the dates and in the amounts
indicated on the Draw Schedule attached as Appendix B and to wire the requisite
funds to the account of the Partnership (instructions attached as Appendix C),
on or prior to the Closing Date and thereafter on the dates listed in the Draw
Schedule, which dates are no more frequently than every other month.

 

Dated the [__] day of [_____], 20__.

 

 

        Name:     Title:  

 

 

 

 



 

Appendix A

 

Construction Loan Terms

 

 

 

 

 



 

 

 

Appendix B

 

Draw Schedule

 

 

 

 

 



 

 

 

Appendix C

 

Wire Instructions

 

 

 

 

 



 

 

 

 

 

 

